Title: To George Washington from Jacob Bayley, 29 June 1782
From: Bayley, Jacob
To: Washington, George


                  
                     Sr,
                     Newbury 29th June 1782
                  
                  Last Tuesday I receved your Excelency’s Favour by Capt. Bayley
                     on my way to N. Hampr. Court, by which I am much obliged and as new accounts
                     are Receved through the former Chanel am happy to have leave to Communicate to
                     your Excelency—on the 16th Day of this Instant a party of Enemy from Canada
                     assisted by adherants to Vermont, attacked my House between Sun Set and Dark,
                     and as the Enemy Entered the House on Such a Surprise Cuting of my Famely from
                     thier arms they were obliged to make thier Escape, they made prisners of two
                     Hired men and Dangerously a third by a Shot, about 30 feet Distance my two Sons
                     that were at home Escaped and alarmed, the people on which the Enemy retreated,
                     one of my Sons Endeavored to get a head of the party which he did twice but had
                     not force to obstruct The Enemys march, they proceeded to the House of another
                     Son made him and another man Prisner. the other man after marching a little
                     they the Enemy Sent back then proceeded to the House of another Sons made him and another man Prisnor the other man after marching a little they the Enemy sent back then proceeded to another Sons of mine but him they
                     did not obtain but my Son and two men they Carried to Canada, as the orders
                     from Genl Halderman was So urgent the Enemy did not Speak with Capt. Johnson
                     till about two Hours before the Enemy Came to my House So
                     that he could give me no more notice than a Sign to Take Care Since the affair
                     Happened I have Seen Capt. Johnson who Informs me that Capts Pritchard and
                     Brakenridge Informed him that the Charter for Vermont was arrived from England
                     to Canada that Governor Chitindon, on receveing the vote of the Town I lives in
                     from his adherants amongst us, which was Past about three weeks before the last
                     attack was made, at my House. the vote was to this Effect, that where as this
                     Town was Convinced that the Leaders of the State of Vermont were Connected with
                     the Enemys of the united States of America voted that they would no longer
                     adhere to any of thier orders &c. but make Immediate application to the
                     nighest State which was N. Hampr. for assistance, which vote was Sent by
                     Governor Chittindon, to General Halderman as an Evidence of our attachedness to
                     the united States with a request Immediately to Send a party to Coos to remove
                     the Male contents of which I was Chief Into Canada and Sware the rest of the
                     people, that orders was accordingly made—to Said Capt. Pritchard and Brakenridge to
                     make me thier Presnor and Impose an oath on the rest of the people. the vote
                     mentioned and what was Said in the meeting on it was repeated by the Sd Capt.
                     to Capt. Johnson, but as the party mised thier aim in Captivating me they did
                     not attempt to Sware any untill about five miles back when they Swore four men
                     belonging to the town then they proceeded to Corrinth about 12 or 15 miles west
                     where was about forty Famelys which were generally Sworn they left Some Spies
                     and Returned to Canada with my Son and two Hired men prisners. The Enemy party
                     Consisted of thirty five tho but ten appeared at my House, a party of ours of
                     about 30 pursued the Enemy about ten miles—and Surrounded a house where they
                     Supposed the Enemy would Halt, but not finding the Enemy and being Discovered,
                     made the man of the House and his Son prisners and returned, on Examining of
                     the two persons they made a Confession which gives much light in those matters,
                     but as we have as yet no assistance Cannot proceed to Sever the wicked from
                     amongst the rightious in my last I mention to you of 600 men
                     being at Crown point which account was Received from Majr James Rogers from
                     Canada by Colo. Badel from him to Capt. Johnson and I Suppose it to be true,
                     but Majr Rogers by Evedence Since obtained was Informed that an Expedition
                     against Canada by us was on foot by way of Oswago which has altered thier plan
                     as to Vermont, the Enemy have actually fortified Oswago and as to Vermont Small
                     Party are to Impose the Oath of aliegence on the people, and make us Subdue
                     ourselves by that means without thier Sending a large force which they are
                     poorly able to do, the Oath which was given to the people mentioned was not to
                     bear arms against Britton During the present Contest and to Repair to the
                     Brittish Standard when Caled for about half Sory allso to be True to Vermont
                     was added Certificates were ready prepared only Saying that they ware Sworn by
                     the British the People Sworn Signed one paper  taken or left, they are also to keep the Secrets of the
                     Enemy. as we have no force at Coos our  are moving of,
                     Not being afraid of anything So much as the oath I have
                     applied to N. Hampr. for assistance who are now raising one Hundred men with
                     the Front of which I Shall march next week if they are ready and hope if in
                     Season to prevent further mischief tho, I think the Force Insufficient at So
                        busie a Season and not haveing in My Power to open the
                     eyes of the People without Exposing Capt. Johnson. I do not fear but what we
                     Shall hav Every assistance Consistant with the good of the Whole, only Shall
                     Say that between us and the Troops your Excelency mention thier is a great
                     gulph Fixed, eaven letters Cannot Pass from Albany to us, an instance was Seen
                     the other Day I Susspected a nighbour who I could not take up without
                     Exposing Capt. Johnson I had recorce to albany where were two men to be
                     Examined & Tryed fully acquainted with the Treachery of my neighbour on the 30th
                     of may a letter was Dated at Albany Signed by Colo.
                     Tupper which I did not receve untill the 17th, June on the 15th my neighbor
                     Recd acct from Canada giveing the account of the
                     Confession at Albany on the 16th he joined the Party of Enemy at my House and
                     was out of my Power before the letter was recived, I am obliged at Present to
                     Send by way the President of newhampr. for want of money which is very Teadious
                     now a fortnight Elapsed before this acct is Sent forward when it might have
                     been with your Excelency Some Days ago. Pray Sr Exchuse my Teadious and
                     incorrectness as it comes from a Sencear Heart and permit me to Subscribe my
                     Self your Excelency most obedient Humble Servant
                  
                     Jacob Bayley
                  
               